Citation Nr: 9913613
Decision Date: 05/19/99	Archive Date: 06/24/99

DOCKET NO. 94-08 731               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to a higher evaluation for left knee chondromalacia
patella with hypertrophic spurring and chronic pain, initially and
currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION 
The veteran had active military service from September 1981 to
January 1991. 

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a July 1991 rating decision by the Department of
Veterans Affairs (VA) Columbia, South Carolina Regional Office
(RO), which established service connection for the veteran's left
knee disability and rated this disorder as 10 percent disabling.
The current appeal has ensued as a result of the veteran's
disagreement with the assignment of the 10 percent rating.

In October 1997 and December 1998, this case was remanded by the
Board for the performance of VA examinations in order to ascertain
the veteran's current degree of disability. The VA examination
requested by the Board in its 1998 remand was contingent on a
showing by the veteran of good cause for his earlier failure to
report for a VA examination in December 1997.

FINDINGS OF FACT

1. The veteran without good cause has failed to report for a
necessary VA examination scheduled in conjunction with his claim
for a rating in excess of 10 percent for a left knee disorder.

2. The veteran's left knee disorder is manifested by complaints of
pain, patellofemoral crepitation and X-ray evidence of minimal
hypertrophic spurring.

CONCLUSIONS OF LAW

1. The veteran having failed to report for a necessary VA
examination, a higher evaluation for a left knee disorder is not
warranted. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.655(a), (b)
(1998).

- 2 -

2. The criteria for a disability evaluation greater than 10 percent
for the veteran's service-connected left knee disorder have not
been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part 4,
Codes 5003, 5257, 5260, 5261 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well
grounded under 38 U.S.C.A. 5107(a). He has not identified any
records of probative value that are available but have not been
obtained. The Board accordingly finds that the duty to assist the
veteran as mandated by 38 U.S.C.A. 5107(a) has been satisfied.

Service connection for a left knee disability was granted based on
an inservice injury resulting in complaints of chronic pain and
diagnoses of chondromalacia. The veteran underwent left knee
arthroscopy and debridement of the chondral surface of the patella
in January 1990.

Following a VA examination in July 1991, this disorder was
initially rated 10 percent disabling by an RO rating action in July
1991 pursuant to Diagnostic Code 5257 of VA's schedule for rating
disabilities (rating schedule). The diagnostic code used by the RO
for assigning a disability evaluation for the veteran's left knee
disorder was changed to Diagnostic Code 5003 by rating action in
July 1998 as being more representative of the disability picture
presented.

On the veteran's July 1991 VA examination, he complained of left
knee pain and a limping gait. The veteran's carriage and posture,
however were found to be normal. On general examination, the
veteran had no visible scars. No abnormal clinical findings were
made with respect to the veteran's knee joints. There was normal
configuration and range of active and passive motion. There was no
swelling, edema, crepitus or effusion, although the veteran walked
with a limp favoring the left leg. On joint examination, it was
recorded that the veteran had been having Baker's cyst of the left
knee joint but that this was not found during this examination. No
significant abnormalities were identified. The veteran had normal

3 -

range of active and passive motion in both knees. There was no
swelling, edema, effusion or crepitus. Circumferential measurements
of the lower extremities at all levels were found to be normal and
symmetrical. Normal knee joints was the diagnosis on general and
joint examinations. An X-ray of both knees was interpreted to
reveal minimal hypertrophic spurring at each patella, greater on
the right. The knees were otherwise negative.

In September 1991, the veteran appealed the July 1991 rating action
as to the assigned 10 percent evaluation. Information on file
indicates that in October 1995, the veteran failed to appear for a
scheduled VA examination in connection with his claim.

On a VA joints examination in April 1997, the veteran stated that
he injured his left knee while running in 1988. He was reportedly
diagnosed at that time with patellofemoral syndrome and a cyst in
the popliteal fossa. He said that despite conservative measures, he
never really got better and that in 1990 he underwent arthroscopic
surgery. He complained that he still gets pain in his left knee
with occasional swelling, especially when he does any type of
kneeling or bending. On physical examination, the veteran's left
knee was found to have 0 to 135 degrees' range of motion, with no
evidence of effusion. There was significant patellofemoral
crepitation, a positive patella grind test, but no gross evidence
of instability at the patella. There was no joint line tenderness
and McMurray's sign was negative. The knee was stable to varus-
valgus stress and the Lachman's and interior drawer tests were
grossly normal. An X-ray of the left knee was negative.
Patellofemoral syndrome of the left knee was the diagnostic
impression rendered.

Pursuant to the Board's remand request of October 1997, the veteran
was scheduled for a VA examination in December 1997. As noted
above, the veteran did not appear. The claims file contains a
photocopy of the letter notifying the veteran of this examination
and a certified mail receipt bearing his signature.

The veteran was requested by the RO in a January 1999 supplemental
statement of the case to show good cause for his failure to report
for the October 1997 VA

4 -

examination. The law and regulations section of the supplemental
statement of the case included the provisions of 38 C.F.R. 3.655.
He was advised that if good cause for his failure to report was
shown he would be rescheduled for examination. The veteran did not
respond to this request. The supplemental statement of the case was
not returned by the Postal Service as undeliverable.

Under the applicable criteria, when entitlement to a benefit such
as an increased evaluation, cannot be established or confirmed
without a current VA examination or reexamination, and a claimant,
without good cause, fails to report for such an examination, or
reexamination, the claim shall be denied. Examples of good cause
include but are not limited to the illness or hospitalization of
the claimant, or the death of an immediate family member. 38 C.F.R.
3.655(a), (b). See also Engelke v. Gober, 10 Vet. App. 396, 399
(1997).

As noted above, the veteran failed to appear for his scheduled VA
examination in December 1997. Despite having notice of the
regulation which mandates denial of this claim for an increased
rating because of his failure to report for a necessary
examination, the veteran has not shown good cause for his failure
to report for an examination. Under the circumstances, the Board
finds that his claim must be denied in accordance with the
regulation. 38 C.F.R. 3.655(a), (b). In addition, notwithstanding
denial pursuant to 38 C.F.R. 3.655, the Board finds that his claim
is denied on the merits.

The available medical evidence shows that the veteran has crepitus
in the left knee, subjective complaints of pain and hypertrophic
spurring He does not demonstrate any significant limitation of
motion of the left knee nor is there recurrent subluxation or
lateral instability such as to warrant, under Diagnostic Codes
5260, 5261 , and/or 5257 an evaluation greater than that currently
assigned by the RO under Diagnostic Code 5003,, or a separate
evaluation.

Diagnostic Code 5003 contemplates that degenerative arthritis
established by X-ray findings will be rated on the basis of
limitation of motion under the appropriate diagnostic codes for the
specific joint or joints involved. When, however, the

- 5 -

limitation of motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic codes, a rating of
10 percent is for application for each such major joint or group of
minor joints affected by limitation of motion, to be combined not
added under Diagnostic Code 5003. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasms
or satisfactory evidence of painful motion. The VA clinical data
shows findings consistent with a 10 percent evaluation for
arthritis.

The veteran was found to have X-ray evidence of arthritis on VA
examination in July 1991. His most recent VA examination in April
1997 showed that he lacked 5 degrees of flexion of the left knee.
(See 38 C.F.R. 4.71, Plate II). As indicated above, X-ray evidence
of arthritis and noncompensable limitation of motion of a major
joint with indications of pain warrant a 10 percent rating. A basis
for a rating higher than 10 percent under the applicable diagnostic
codes for knee impairment, absent objective evidence on the effect
of pain on knee function and movement (evidence sought by the Board
in the October 1997 remand), is not currently demonstrated.
Accordingly, the Board determines that a rating greater than 10
percent is not warranted and that the veteran's claim fails.

ORDER

Entitlement to a higher (compensable) initial and/or current rating
for left chondromalacia patella with hypertrophic spurring and
chronic pain is denied.

J. E. DAY 
Member, Board of Veterans' Appeals

6 -

